In re: Lonzo S. Milam applying for writs of review, certiorari and mandamus.
Writs granted; but limited to the correctness vel non of the district court’s judgment dismissing the appeal.
ORDER
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable James C. Terrell, Jr. Judge of the Thirtieth Judicial District Court for the Parish of Beauregard to transmit to the Supreme Court of Louisiana, on or before the 12th day of November, 1968, the record in duplicate, or a certified copy of the record in duplicate of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through its attorney shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
Writs granted; but limited to the correctness vel non of the district court’s judgment dismissing the appeal.